64 Mich. App. 301 (1975)
236 N.W.2d 716
DILLON
v.
TAMMINGA #1
Docket No. 22257.
Michigan Court of Appeals.
Decided September 11, 1975.
*302 Randolph McCarthy, Jr., for plaintiff.
James, Dark & Craig, for defendant Woltersom.
James F. Bishop, City Attorney, and Richard A. Milligan, Assistant City Attorney, for defendant City of Kalamazoo.
Before: McGREGOR, P.J., and D.E. HOLBROOK and N.J. KAUFMAN, JJ.
Leave to appeal denied, 395 Mich. 814.
PER CURIAM.
This appeal arises out of an automobile accident occurring on September 4, 1971. Plaintiff filed a complaint in Kalamazoo County Circuit Court against numerous defendants including the defendant City of Kalamazoo on August 27, 1974, for injuries sustained as a result of the accident. Prior to trial, defendant city made a motion for accelerated judgment, GCR 1963, 116.1(5), on the theory that the applicable two-year statute of limitations, MCLA 691.1411(2); MSA 3.996(111)(2) had run. The trial court granted the motion, and plaintiff now appeals that decision.
The statute under which accelerated judgment was granted, MCLA 691.1411; MSA 3.996(111), provides:
"(1) Every claim against any governmental agency shall be subject to the general law respecting limitations of actions except as otherwise provided in this section.
"(2) The period of limitations for claims arising under section 2 of this act shall be 2 years.
"(3) The period of limitations for all claims against the state, except those arising under section 2 of this *303 act, shall be governed by chapter 64 of Act No. 236 of the Public Acts of 1961. P.A. 1964, No. 170, § 11, Eff. July 1, 1965." (Emphasis supplied.)
It is undisputed that this case arose under § 2 of the governmental liability act, MCLA 691.1402; MSA 3.996(102), that section which allows recovery against a governmental unit for injuries resulting from a negligently maintained highway.
On appeal, plaintiff asserts that the fact that the statute of limitations applicable to suits brought against governmental units under § 2 is shorter than the limitation period for all other claims against governmental units under § 3 constitutes a denial of equal protection and of due process. We find dispositive of plaintiff's equal protection claim the holding of this Court in Busha v State Highway Dept, 51 Mich. App. 397; 215 NW2d 567 (1974), lv granted 391 Mich. 816 (1974), appeal dismissed by stipulation October 15, 1974. In Busha, we specifically rejected the same contention. Because plaintiff has presented no argument to dissuade us from our holding in Busha, we reject her claim for the reasons detailed therein.
Relying principally on the case of Grubaugh v City of St. Johns, 384 Mich. 165; 180 NW2d 778 (1970), plaintiff next contends that the two-year statute of limitations denied her due process of law. We disagree. Grubaugh, supra, is distinguishable from the instant case for two reasons. First, the Grubaugh decision dealt with a notice provision, not with a statute of limitations. The two types of provisions have differing objectives. Notice provisions are designed, inter alia, to provide time to investigate and to appropriate funds for settlement purposes. Carver v McKernan, 390 Mich. 96; 211 NW2d 24 (1973). Statutes of limitation are intended to prevent stale claims and to put an end *304 to fear of litigation. Second, Grubaugh was decided strictly on its facts. The Court there found a denial of due process to have occurred when a 60-day notice provision under the general highway statute barred a claim by a plaintiff who, because of his injuries, was incapacitated from giving notice within the required time limit. This was held to be an arbitrary and capricious application of the notice provision.
Plaintiff here has presented us with no cogent showing that the statute of limitations has operated arbitrarily or capriciously in barring her cause of action. It has long been the law that, in creating a right, the Legislature may place reasonable restrictions on the exercise of that right. Bement v Grand Rapids & Indiana R Co, 194 Mich. 64; 160 N.W. 424 (1916). In giving plaintiff the right to sue the state, Minty v Board of State Auditors, 336 Mich. 370; 58 NW2d 106 (1953), the Legislature placed a time limit on plaintiff's exercise of that right. We cannot see how this time limit is arbitrary or capricious.
Affirmed. Costs to defendant.